Citation Nr: 0616691	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  01-02 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the forfeiture of Department of Veterans Affairs 
benefits under the provisions of 38 U.S.C.A. § 6104(a) was 
proper.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service department indicates that the appellant entered 
the Armed Forces of the United States on January 15, 1942, 
was beleaguered until May 5, 1942; was in a missing status 
with his unit awaiting surrender from May 6, 1942, to May 10, 
1942; was in a "no casualty status" from May 11, 1942, to 
September 4, 1945; and had regular Philippine Army service 
from September 5, 1945, until released from the United States 
Armed Forces on June 30, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Manila, the Republic of 
the Philippines, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  The record reflects that when the 
claim originally came before the Board, the issue on appeal 
was:

Whether new and material evidence has 
been submitted to reopen a claim for 
revocation of the forfeiture of the 
appellant's rights to Department of 
Veterans Affairs (VA) benefits pursuant 
to the provisions of 38 U.S.C.A. § 
6104(a).

The Board, in a Decision/Remand issued in January 2003, found 
that the appellant had submitted new and material evidence, 
and as such, the claim was reopened.  The Board then returned 
the claim to the RO for the purpose of obtaining additional 
information.  The claim has since been returned for appellate 
review.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act of 2000 (VCAA) does 
not apply to questions where the law, and not the evidence, 
is dispositive.

2.  After the collapse of the protectorate of the 
Philippines, the appellant became a member of the Imperial 
Japanese Bureau of the Constabulary from October 1943 to 
September 1944.

3.  The veteran has admitted that he served with the Bureau 
of the Constabulary, which was involved in actions against 
the guerilla forces allied with the United States.

4.  As a member of the Bureau of the Constabulary, the 
appellant rendered assistance to an enemy of the United 
States during his assignment with the Bureau of the 
Constabulary as a clerk and noncommissioned officer.  

5.  By a decision of December 1976 the VA Compensation and 
Pension Service determined that, by reason of treason, the 
appellant had forfeited his rights to any and all VA benefits 
pursuant to 38 U.S.C. § 3504(a) (now 38 U.S.C.A. § 6104(a) 
(West 2002)).  

6.  The appellant has not presented probative evidence 
sufficient to challenge the propriety of the December 1976 
forfeiture of rights declared against the veteran.  


CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States, and thereby forfeited all accrued or future 
gratuitous benefits under the laws administered by VA.  38 
U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board claiming that VA 
benefits should be granted to him because he served honorably 
with and for the US Army during the occupation of the 
Philippines by the Imperial Army of Japan.  He maintains that 
he should be given prisoner-of-war status and that during 
this time, he received numerous injuries which led to the 
development of permanent disabilities from which he now 
suffers.  He contends that previous actions by the VA were in 
error and he claims that his statements, along with the 
evidence he has submitted, support his assertions with 
respect to his claim.  

The service department records indicate that the appellant 
entered the Armed Forces of the United States on January 15, 
1942, was beleaguered until May 5, 1942; and was in a missing 
status with his unit awaiting surrender from May 6, 1942, to 
May 10, 1942.  That same evidence reveals that the appellant 
served as a member of the Philippine Bureau of Constabulary 
(PBC) from October 6, 1943, to September 9, 1944.  The PBC 
was a military component of the Imperial Japanese Military 
Forces during that Empire's occupation of the protectorate of 
the Philippines.  

As a member of the PBC, the appellant was issued a regulation 
uniform and provided with arms and ammunition.  Also, as a 
member, the appellant was obligated to swear his allegiance 
to the Emperor and Imperial Japan.  The appellant received 
approximately forty-five days of training/indoctrination and 
upon completion of said training, he was assigned to the 1st 
Misamis Oriental PBC Company.  

Although the appellant has claimed since after World War II 
that he was merely a clerk, not involved with military 
actions in any way, the records indicate that the appellant's 
PBC unit was actively engaged in actions against pro-American 
guerillas and the resistance movement.  Military records 
further show that the veteran's unit served with Imperial 
Japanese Army soldiers in actions against guerillas and the 
resistance.  Hence, despite the appellant's assertions to the 
contrary, the appellant (and his unit) performed duties and 
tasks for Imperial Japan; moreover, the performance of said 
duties were under the direct control and direction of the 
Imperial Army whose principal aim and mission was to 
successfully carry out its war effort against the United 
States and its allies.  

To support his claim, the appellant has proffered statements 
by individuals that he was stationed with while in the PBC.  
These statements repeat previously submitted statements 
which, in part, stated that the appellant provided enemy 
troop movement to the Allies while being in the PBC.  Another 
statement stated that the appellant only joined the PBC 
because the appellant feared for his life and that the 
appellant did not provide active assistance to the Imperial 
Japanese Army.  

Notwithstanding the documents provided by the appellant, 
further information was requested by the veteran and the 
individuals who provided the written statements.  The 
requested information was not forthcoming from any party and 
as such, does not appear in the appellant's claims folder.  

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by VA.  38 U.S.C.A. § 6104(a) (West 2002); 
38 C.F.R. § 3.905(b) (2005).  A treasonable act is defined as 
an act of mutiny, treason, sabotage, or rendering assistance 
to an enemy of the United States or of its allies.  38 C.F.R. 
§ 3.902(a) (2005).  The result of such an act is that the 
claimant shall forfeit all accrued or future gratuitous 
benefits under laws administered by VA.  38 C.F.R. § 3.902(b) 
(2005).

Information pertaining to the authority, powers, duties, and 
functions of the PBC, as contained in the official journals 
of the Imperial Japanese military administration and 
executive orders pursuant thereto provide evidence of the 
organization and collaboration of the PBC with the Japanese 
Imperial Forces.  Membership in that organization subsequent 
to December 1941 is evidence of assistance to the Japanese 
war effort.  The PBC has been recognized by the VA as being 
part of the Japanese military occupation and administration, 
and as part of the Japanese Imperial Forces.  However, simple 
membership in such an organization is not conclusive proof 
that a veteran was guilty of " . . . mutiny, treason, 
sabotage or rendering assistance to an enemy of the Unites 
States. . . ." which is the statutory standard which must be 
met.  See generally, Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  Rather, the circumstances of each individual case 
must be carefully analyzed to determine the nature and extent 
of an appellant's involvement with the PBC.

Additionally, the standard of proof to be applied in 
decisions on claims for veterans' benefits is set forth in 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005).  An appellant is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
also, 38 C.F.R. § 3.102 (2005).  When an appellant seeks 
benefits and the evidence is in relative equipoise, the 
appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Based upon the above evidence, the Board finds that the 
appellant did assist an enemy of the United States, the 
Japanese-controlled Bureau of Constabulary.  The Board has 
considered the appellant's and other lay statements submitted 
on his behalf to the effect that the appellant did not assist 
the enemy in his employment with the Bureau of the 
Constabulary.  He has been found to have been a loyal citizen 
and soldier by the Republic of the Philippines.  His service 
in support of the United States Government, his experience as 
a POW of the Japanese, and the findings of the government of 
the Republic of the Philippines that he has been loyal are 
all matters of fact established by the record.

However, in the Board's view, to find that the appellant did 
not render assistance to an enemy of the United States would 
be to deny a fact that is patently obvious from the record.  
The appellant admits he willingly carried out the duties 
requested of him by the Imperial Japanese government.  For 
nearly a year, he served as a clerk and provided assistance 
to those going out on patrol.  He actually went out on 
patrols looking to shoot and/or maim guerillas and 
insurgents.  He attended a Japanese-run indoctrination course 
and as a result of his outstanding performance of his duties, 
he was promoted to corporal within ten months.  During this 
time, he also wore a uniform supplied by the Imperial 
Japanese Army and he was paid for his duties.  All of these 
actions assisted with the Japanese occupation of the 
Philippines.  Performance of these duties, by their very 
nature, necessarily had the objective, and effect, of 
rendering assistance to the enemy of the United States in 
sustaining control and power over the protectorate of the 
Philippines during a conflict with the United States.  For 
these reasons, in the Board's view, he did render assistance 
to the Japanese, under any plausible meaning of the word 
"assistance."

The Board acknowledges that the appellant stated in his own 
words that, during his entire stay with the Bureau of 
Constabulary that he did not shoot anyone and that he was 
"merely" a clerk.  The Board further acknowledges the 
appellant's remarks that he did not have a choice but had to 
join the Constabulary or he would have been killed.  No doubt 
in light of the enormously difficult times and circumstances 
during which he served the Japanese, and his apparently 
limited role, after the war, the Republic of the Philippines 
judged him loyal.  Nevertheless, such a determination by its 
very nature is complex and highly subjective.  However, the 
Board must emphasize that the U.S. Government was not a party 
to that determination.  Moreover, the determinative standard 
under which the Board is bound in this case, the VA's own 
laws and regulations, is different with respect to 
determining whether the appellant rendered assistance to an 
enemy of the United States Government.  In sum, for the 
reasons stated above, it is clear that the appellant rendered 
assistance to an enemy of the United States government.  This 
fact alone mandates the forfeiture of all VA rights and 
benefits.  See 38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 
3.902 (2005).  The appellant is advised that the Board is 
bound by the regulations of the Department, instructions of 
the Secretary, and the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

As the preponderance of the evidence is against the 
appellant's claim for rights and benefits under title 38, 
United States Code, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Although this has not been brought up either by the veteran 
or his accredited representative, the question arises as to 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).  The VA General Counsel has held 
that the notice and duty to assist provisions of the VCAA are 
not applicable to a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  In this 
instance, and as explained above, there is no evidence that 
could have been obtained that would have had any effect on 
the outcome of this claim since there is a lack of merit 
under the law for the benefits sought.  Hence, the VCAA does 
not apply.  


ORDER

The forfeiture of Department of Veterans Affairs benefits 
under the provisions of 38 U.S.C.A. § 6104(a), invoked 
against the appellant, of all accrued and future gratuitous 
benefits under the laws administered by the VA, is affirmed 
and continued.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


